Plaintiff in error was convicted and fined one hundred dollars and sentenced to be imprisoned in the county jail for a period of thirty days, upon an information which charged that he did compose, dictate, and procure the publication of an unprivileged publication by falsely and maliciously stating to, for the purpose of publication, a representative of the Oklahoma City Times, a daily newspaper, printed and published in Oklahoma City, having a general circulation within the state of Oklahoma and Seminole county, the name of the representative of said paper being to the county attorney unknown, the following article which is in letters and figures as follows:
The alleged libelous publication as it is set out in the information consists of what purports to be a special dispatch to the Times from Wewoka.
The only testimony received in the case was that of the prosecuting witness and a newspaper reporter, who testified in substance that he did not know the defendant; that witness composed and wrote said article from a conversation had over the telephone from some one who purported to be Don B. Lawhead; that the conversation was *Page 677 
held while witness was at Oklahoma City, and the other party in Wewoka.
The Attorney General has filed a confession of error, supported by an extensive and elaborate argument.
We deem it unnecessary to comment further than to say that from a careful examination of the record we are of opinion that the confession of error is well founded. The information is defective and the evidence offered on the part of the state wholly fails to connect the defendant with the offense attempted to be charged. It is evident that this prosecution is without merit.
Wherefore the judgment is reversed and the cause remanded to the county court of Seminole county, with direction to dismiss.